 

SPECIALTY RENAL PRODUCTS, INC.

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), is made and entered into as of
September 5, 2018, by and among Specialty Renal Products, Inc., a Delaware
corporation (the “Company”), each holder of the Company’s Series A Preferred
Stock, $0.0001 par value per share (“Series A Preferred Stock”) (referred to
herein as the “Preferred Stock”) listed on Schedule A (together with any
subsequent investors, or transferees, who become parties hereto as “Investors”
pursuant to Subsections 7.1(a) or 7.2 below, the “Investors”), and those certain
stockholders of the Company listed on Schedule B (together with any subsequent
stockholders, or any transferees, who become parties hereto as “Key Holders”
pursuant to Subsections 7.1(b) or 7.2 below, the “Key Holders,” and together
collectively with the Investors, the “Stockholders”).

 

RECITALS

 

A. Concurrently with the execution of this Agreement, the Company and the
Investors are entering into a Series A Preferred Stock Purchase Agreement (the
“Purchase Agreement”) providing for the sale of shares of the Company’s Series A
Preferred Stock, and in connection with that agreement the parties desire to
provide the Investors with the right, among other rights, to designate the
election of certain members of the board of directors of the Company (the
“Board”) in accordance with the terms of this Agreement.

 

B. The Amended and Restated Certificate of Incorporation of the Company (the
“Restated Certificate”) provides that (a) the holders of record of the shares of
the Company’s Series A Preferred Stock, exclusively and as a separate class,
shall be entitled to elect two (2) director of the Company (the “Series A
Directors”) and (b) the holders of record of the shares of common stock of the
Company, $0.0001 par value (“Common Stock”), exclusively and as a separate
class, shall be entitled to elect three (3) directors of the Company (the
“Common Directors”).

 

C. The parties also desire to enter into this Agreement to set forth their
agreements and understandings with respect to how shares of the Company’s
capital stock held by them will be voted on, or tendered in connection with, an
acquisition of the Company, and an increase in the number of shares of Common
Stock required to provide for the conversion of the Company’s Preferred Stock.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Voting Provisions Regarding Board of Directors.

 

1.1 Size of the Board. Each Stockholder agrees to vote, or cause to be voted,
all Shares (as defined below) owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that the size of the Board shall be set
and remain at seven (7) directors. For purposes of this Agreement, the term
“Shares” shall mean and include any securities of the Company the holders of
which are entitled to vote for members of the Board, including without
limitation, all shares of Common Stock and Series A Preferred Stock, by whatever
name called, now owned or subsequently acquired by a Stockholder, however
acquired, whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events or otherwise.

 

1

 

 

1.2 Board Composition.Each Stockholder agrees to vote, or cause to be voted, all
Shares owned by such Stockholder, or over which such Stockholder has voting
control, from time to time and at all times, in whatever manner as shall be
necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders, the following persons shall be elected to the Board:

 

(a) with respect to the Series A Directors, two (2) individuals designated by
the holders of a majority of the then issued and outstanding shares of Preferred
Stock, which individual shall initially be Paul Mieyal and Arthur Amron;

 

(b) with respect to Common Directors, three (3) individuals designated by the
holders of a majority of the then issued and outstanding shares of Common Stock
not issued upon conversion of Preferred Stock, which individuals shall initially
be Daron Evans, Stephen Ash and Moshe Pinto; and

 

(c) with respect to the remaining two (2) seats on the Board, which shall
initially remain vacant, such individuals as designated by the affirmative vote
of a majority of the members of the Board then in office, including at least one
Series A Director if then in office.

 

To the extent that any of clauses (a) through (c) above shall not be applicable,
any member of the Board who would otherwise have been designated in accordance
with the terms thereof shall instead be voted upon by all the stockholders of
the Company entitled to vote thereon in accordance with, and pursuant to, the
Company’s Restated Certificate.

 

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.

 

1.3 Failure to Designate a Board Member. In the absence of any designation from
the Persons or groups with the right to designate a director as specified above,
the director previously designated by them and then serving shall be reelected
if still eligible to serve as provided herein. If such person is no longer
eligible and resigns, or no such person was designated, then that directorship
shall remain vacant until such time as the Persons or groups with the right to
designate the director to fill such directorship act to designate such director,
and no such directorship may be filled by Stockholders of the Company other than
by the Persons or groups entitled to designate such director hereunder.

 

2

 

 

1.4 Removal of Board Members. Each Stockholder also agrees to vote, or cause to
be voted, all Shares owned by such Stockholder, or over which such Stockholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary to ensure that:

 

(a) no director elected pursuant to Subsections 1.2 or 1.3 of this Agreement may
be removed from office other than for cause unless (i) such removal is directed
or approved by the affirmative vote of the Person, or of the holders of that
percentage of the shares of stock (as applicable), entitled under Subsection 1.2
to designate that director; or (ii) the Person(s) originally entitled to
designate or approve such director or occupy such Board seat pursuant to
Subsection 1.2 is no longer so entitled to designate or approve such director or
occupy such Board seat;

 

(b) any vacancies created by the resignation, removal or death of a director
elected pursuant to Subsections 1.2 or 1.3 shall be filled pursuant to the
provisions of this Section 1; and

 

(c) upon the request of any party entitled to designate a director as provided
in Subsection 1.2(a) or 1.2(b) to remove such director, such director shall be
removed; and

 

(d) notwithstanding anything to the contrary contained herein, with respect to
any director appointed pursuant to Subsection 1.2(c), such director shall only
be removed with the written consent or affirmative vote of (i) a majority of the
Board then in office, including at least one Series A Director if then in
office, (ii) the holders of a majority of the issued and outstanding shares of
Common Stock, voting exclusively and as one class, and (iii) the holders of a
majority of the issued and outstanding shares of Preferred Stock, voting
exclusively and as one class.

 

All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.

 

1.5 No Liability for Election of Recommended Directors. No Stockholder, nor any
Affiliate of any Stockholder, shall have any liability as a result of
designating a person for election as a director for any act or omission by such
designated person in his or her capacity as a director of the Company, nor shall
any Stockholder have any liability as a result of voting for any such designee
in accordance with the provisions of this Agreement.

 

1.6 No “Bad Actor” Designees. Each Person with the right to designate or
participate in the designation of a director as specified above hereby
represents and warrants to the Company that, to such Person’s knowledge, none of
the “bad actor” disqualifying events described in Rule 506(d)(1)(i)-(viii)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
(each, a “Disqualification Event”), is applicable to such Person’s initial
designee named above except, if applicable, for a Disqualification Event as to
which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable. Any director designee
to whom any Disqualification Event is applicable, except for a Disqualification
Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable, is
hereinafter referred to as a “Disqualified Designee”. Each Person with the right
to designate or participate in the designation of a director as specified above
hereby covenants and agrees (A) not to designate or participate in the
designation of any director designee who, to such Person’s knowledge, is a
Disqualified Designee and (B) that in the event such Person becomes aware that
any individual previously designated by any such Person is or has become a
Disqualified Designee, such Person shall as promptly as practicable take such
actions as are necessary to remove such Disqualified Designee from the Board and
designate a replacement designee who is not a Disqualified Designee.

 

3

 

 

2. Vote to Increase Authorized Common Stock. Each Stockholder agrees to vote or
cause to be voted all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to increase the number of authorized shares of
Common Stock from time to time to ensure that there will be sufficient shares of
Common Stock available for conversion of all of the shares of Preferred Stock
outstanding at any given time.

 

3. Drag-Along Right.

 

3.1 Definitions. A “Sale of the Company” shall mean either: (a) a transaction or
series of related transactions in which a Person, or a group of related Persons,
acquires from stockholders of the Company shares representing more than fifty
percent (50%) of the outstanding voting power of the Company (a “Stock Sale”);
or (b) a transaction that qualifies as a “Deemed Liquidation Event” as defined
in the Restated Certificate.

 

3.2 Actions to be Taken. In the event that (i) the holders of at least a
majority of the shares of Common Stock then issued or issuable upon conversion
of the shares of Series A Preferred Stock (the “Selling Investors”), and (ii)
the Board of Directors (including at least one Series A Director if then in
office) approve a Sale of the Company in writing, specifying that this Section 3
shall apply to such transaction, then each Stockholder and the Company hereby
agree:

 

(a) if such transaction requires stockholder approval, with respect to all
Shares that such Stockholder owns or over which such Stockholder otherwise
exercises voting power, to vote (in person, by proxy or by action by written
consent, as applicable) all Shares in favor of, and adopt, such Sale of the
Company (together with any related amendment to the Restated Certificate
required in order to implement such Sale of the Company) and to vote in
opposition to any and all other proposals that could reasonably be expected to
delay or impair the ability of the Company to consummate such Sale of the
Company;

 

(b) if such transaction is a Stock Sale, to sell the same proportion of shares
of capital stock of the Company beneficially held by such Stockholder as is
being sold by the Selling Investors to the Person to whom the Selling Investors
propose to sell their Shares, and, except as permitted in Subsection 3.3 below,
on the same terms and conditions as the Selling Investors;

 

(c) to execute and deliver all related documentation and take such other action
in support of the Sale of the Company as shall reasonably be requested by the
Company or the Selling Investors in order to carry out the terms and provision
of this Section 3, including, without limitation, executing and delivering
instruments of conveyance and transfer, and any purchase agreement, merger
agreement, indemnity agreement, escrow agreement, consent, waiver, governmental
filing, share certificates duly endorsed for transfer (free and clear of
impermissible liens, claims and encumbrances), and any similar or related
documents;

 

4

 

 

(d) not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares of the Company owned by such party or
Affiliate in a voting trust or subject any Shares to any arrangement or
agreement with respect to the voting of such Shares, unless specifically
requested to do so by the acquiror in connection with the Sale of the Company;

 

(e) to refrain from exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to such Sale of the Company;

 

(f) if the consideration to be paid in exchange for the Shares pursuant to this
Section 3 includes any securities and due receipt thereof by any Stockholder
would require under applicable law (x) the registration or qualification of such
securities or of any person as a broker or dealer or agent with respect to such
securities; or (y) the provision to any Stockholder of any information other
than such information as a prudent issuer would generally furnish in an offering
made solely to “accredited investors” as defined in Regulation D promulgated
under the Securities Act, the Company may cause to be paid to any such
Stockholder in lieu thereof, against surrender of the Shares which would have
otherwise been sold by such Stockholder, an amount in cash equal to the fair
value (as determined in good faith by the Company) of the securities which such
Stockholder would otherwise receive as of the date of the issuance of such
securities in exchange for the Shares; and

 

(g) in the event that the Selling Investors, in connection with such Sale of the
Company, appoint a stockholder representative (the “Stockholder Representative”)
with respect to matters affecting the Stockholders under the applicable
definitive transaction agreements following consummation of such Sale of the
Company, (x) to consent to (i) the appointment of such Stockholder
Representative, (ii) the establishment of any applicable escrow, expense or
similar fund in connection with any indemnification or similar obligations, and
(iii) the payment of such Stockholder’s pro rata portion (from the applicable
escrow or expense fund or otherwise) of any and all reasonable fees and expenses
to such Stockholder Representative in connection with such Stockholder
Representative’s services and duties in connection with such Sale of the Company
and its related service as the representative of the Stockholders, and (y) not
to assert any claim or commence any suit against the Stockholder Representative
or any other Stockholder with respect to any action or inaction taken or failed
to be taken by the Stockholder Representative in connection with its service as
the Stockholder Representative, absent fraud or willful misconduct.

 

3.3 Exceptions. Notwithstanding the foregoing, a Stockholder will not be
required to comply with Subsection 3.2 above in connection with any proposed
Sale of the Company (the “Proposed Sale”), unless:

 

(a) any representations and warranties to be made by such Stockholder in
connection with the Proposed Sale are limited to representations and warranties
related to authority, ownership and the ability to convey title to such Shares,
including, but not limited to, representations and warranties that (i) the
Stockholder holds all right, title and interest in and to the Shares such
Stockholder purports to hold, free and clear of all liens and encumbrances, (ii)
the obligations of the Stockholder in connection with the transaction have been
duly authorized, if applicable, (iii) the documents to be entered into by the
Stockholder have been duly executed by the Stockholder and delivered to the
acquirer and are enforceable against the Stockholder in accordance with their
respective terms; and (iv) neither the execution and delivery of documents to be
entered into in connection with the transaction, nor the performance of the
Stockholder’s obligations thereunder, will cause a breach or violation of the
terms of any agreement, law or judgment, order or decree of any court or
governmental agency;

 

5

 

 

(b) the Stockholder shall not be liable for the inaccuracy of any representation
or warranty made by any other Person in connection with the Proposed Sale, other
than the Company (except to the extent that funds may be paid out of an escrow
established to cover breach of representations, warranties and covenants of the
Company as well as breach by any stockholder of any of identical
representations, warranties and covenants provided by all stockholders);

 

(c) the liability for indemnification, if any, of such Stockholder in the
Proposed Sale and for the inaccuracy of any representations and warranties made
by the Company or its Stockholders in connection with such Proposed Sale, is
several and not joint with any other Person (except to the extent that funds may
be paid out of an escrow established to cover breach of representations,
warranties and covenants of the Company as well as breach by any stockholder of
any of identical representations, warranties and covenants provided by all
stockholders), and subject to the provisions of the Restated Certificate related
to the allocation of the escrow, is pro rata in proportion to, and does not
exceed, the amount of consideration paid to such Stockholder in connection with
such Proposed Sale;

 

(d) liability shall be limited to such Stockholder’s applicable share
(determined based on the respective proceeds payable to each Stockholder in
connection with such Proposed Sale in accordance with the provisions of the
Restated Certificate) of a negotiated aggregate indemnification amount that
applies equally to all Stockholders but that in no event exceeds the amount of
consideration otherwise payable to such Stockholder in connection with such
Proposed Sale, except with respect to claims related to fraud by such
Stockholder, the liability for which need not be limited as to such Stockholder;

 

(e) upon the consummation of the Proposed Sale (i) each holder of each class or
series of the Company’s stock will receive the same form of consideration for
their shares of such class or series as is received by other holders in respect
of their shares of such same class or series of stock, (ii) each holder of a
series of Preferred Stock will receive the same amount of consideration per
share of such series of Preferred Stock as is received by other holders in
respect of their shares of such same series, (iii) each holder of Common Stock
will receive the same amount of consideration per share of Common Stock as is
received by other holders in respect of their shares of Common Stock, and (iv)
unless the holders of at least a majority of the Series A Preferred Stock elect
to receive a lesser amount by written notice given to the Company at least ten
(10) days prior to the effective date of any such Proposed Sale, the aggregate
consideration receivable by all holders of the Preferred Stock and Common Stock
shall be allocated among the holders of Preferred Stock and Common Stock on the
basis of the relative liquidation preferences to which the holders of each
respective series of Preferred Stock and the holders of Common Stock are
entitled in a Deemed Liquidation Event (assuming for this purpose that the
Proposed Sale is a Deemed Liquidation Event) in accordance with the Company’s
Certificate of Incorporation in effect immediately prior to the Proposed Sale;
provided, however, that, notwithstanding the foregoing, if the consideration to
be paid in exchange for the Key Holder Shares, Stockholder Shares or Investor
Shares, as applicable, pursuant to this Subsection 3.3(e) includes any
securities and due receipt thereof by any Key Holder, Stockholder or Investor
would require under applicable law (x) the registration or qualification of such
securities or of any person as a broker or dealer or agent with respect to such
securities; or (y) the provision to any Key Holder, Stockholder or Investor of
any information other than such information as a prudent issuer would generally
furnish in an offering made solely to “accredited investors” as defined in
Regulation D promulgated under the Securities Act, the Company may cause to be
paid to any such Key Holder or Investor in lieu thereof, against surrender of
the Key Holder Shares, Stockholder Shares or Investor Shares, as applicable,
which would have otherwise been sold by such Key Holder, Stockholder Shares or
Investor, an amount in cash equal to the fair value (as determined in good faith
by the Company) of the securities which such Key Holder, Stockholder or Investor
would otherwise receive as of the date of the issuance of such securities in
exchange for the Key Holder Shares, Stockholder Shares or Investor Shares, as
applicable; and

 

6

 

 

(f) subject to clause (e) above, requiring the same form of consideration to be
available to the holders of any single class or series of capital stock, if any
holders of any capital stock of the Company are given an option as to the form
and amount of consideration to be received as a result of the Proposed Sale, all
holders of such capital stock will be given the same option; provided, however,
that nothing in this Subsection 3.3(f) shall entitle any holder to receive any
form of consideration that such holder would be ineligible to receive as a
result of such holder’s failure to satisfy any condition, requirement or
limitation that is generally applicable to the Company’s stockholders.

 

3.4 Restrictions on Sales of Control of the Company. No Stockholder shall be a
party to any Stock Sale unless all holders of Preferred Stock are allowed to
participate in such transaction and the consideration received pursuant to such
transaction is allocated among the parties thereto in the manner specified in
the Company’s Certificate of Incorporation in effect immediately prior to the
Stock Sale (as if such transaction were a Deemed Liquidation Event), unless the
holders of at least a majority of the Series A Preferred Stock elect otherwise
by written notice given to the Company at least ten (10) days prior to the
effective date of any such transaction or series of related transactions.

 

4. Remedies.

 

4.1 Covenants of the Company. The Company agrees to use its best efforts, within
the requirements of applicable law, to ensure that the rights granted under this
Agreement are effective and that the parties enjoy the benefits of this
Agreement. Such actions include, without limitation, the use of the Company’s
best efforts to cause the nomination and election of the directors as provided
in this Agreement.

 

4.1 Irrevocable Proxy and Power of Attorney. Each party to this Agreement hereby
constitutes and appoints as the proxies of the party and hereby grants a power
of attorney to the President of the Company, and a designee of the Selling
Investors, and each of them, with full power of substitution, with respect to
the matters set forth herein, including, without limitation, election of persons
as members of the Board in accordance with Section 1 hereto, votes to increase
authorized shares pursuant to Section 2 hereof and votes regarding any Sale of
the Company pursuant to Section 3 hereof, and hereby authorizes each of them to
represent and vote, if and only if the party (i) fails to vote, or (ii) attempts
to vote (whether by proxy, in person or by written consent), in a manner which
is inconsistent with the terms of this Agreement, all of such party’s Shares in
favor of the election of persons as members of the Board determined pursuant to
and in accordance with the terms and provisions of this Agreement or the
increase of authorized shares or approval of any Sale of the Company pursuant to
and in accordance with the terms and provisions of Sections 2 and 3,
respectively, of this Agreement or to take any action necessary to effect
Sections 2 and 3, respectively, of this Agreement. Each of the proxy and power
of attorney granted pursuant to the immediately preceding sentence is given in
consideration of the agreements and covenants of the Company and the parties in
connection with the transactions contemplated by this Agreement and, as such,
each is coupled with an interest and shall be irrevocable unless and until this
Agreement terminates or expires pursuant to Section 6 hereof. Each party hereto
hereby revokes any and all previous proxies or powers of attorney with respect
to the Shares and shall not hereafter, unless and until this Agreement
terminates or expires pursuant to Section 6 hereof, purport to grant any other
proxy or power of attorney with respect to any of the Shares, deposit any of the
Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth herein.

 

7

 

 

4.3 Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached. Accordingly, it is agreed that each of the
Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

 



4.4 Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

5. “Bad Actor” Matters.

 

5.1 Representation. Each Person with the right to designate or participate in
the designation of a director pursuant to this Agreement hereby represents that
none of the “bad actor” disqualifying events described in Rule
506(d)(1)(i)-(viii) promulgated under the Securities Act (a “Disqualification
Event”) is applicable to such Person or any of its Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of this Agreement,
“Rule 506(d) Related Party” shall mean with respect to any Person any other
Person that is a beneficial owner of such first Person’s securities for purposes
of Rule 506(d) of the Securities Act.

 

5.2 Covenant. Each Person with the right to designate or participate in the
designation of a director pursuant to this Agreement hereby agrees that it shall
notify the Company promptly in writing in the event a Disqualification Event
becomes applicable to such Person or any of its Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable.

 

8

 



 

6. Term. This Agreement shall be effective as of the date hereof and shall
continue in effect until and shall terminate upon the earliest to occur of (a)
the consummation of a Qualified Public Offering (as such term is defined in the
Restated Certificate); (b) the consummation of a Sale of the Company and
distribution of proceeds to or escrow for the benefit of the Stockholders in
accordance with the Restated Certificate, provided that the provisions of
Section 3 hereof will continue after the closing of any Sale of the Company to
the extent necessary to enforce the provisions of Section 3 with respect to such
Sale of the Company; (c) termination of this Agreement in accordance with
Subsection 7.8 below.

 

7. Miscellaneous.

 

7.1 Additional Parties.

 

(a) Notwithstanding anything to the contrary contained herein, if the Company
issues additional shares of Series A Preferred Stock after the date hereof, as a
condition to the issuance of such shares the Company shall require that any
purchaser of shares of Series A Preferred Stock become a party to this Agreement
by executing and delivering (i) the Adoption Agreement attached to this
Agreement as Exhibit A, or (ii) a counterpart signature page hereto agreeing to
be bound by and subject to the terms of this Agreement as an Investor and
Stockholder hereunder. In either event, each such person shall thereafter be
deemed an Investor and Stockholder for all purposes under this Agreement.

 

(b) In the event that after the date of this Agreement, the Company enters into
an agreement with any Person to issue shares of capital stock to such Person
(other than to a purchaser of Preferred Stock described in Subsection 7.1(a)
above) or otherwise issues shares of capital stock of the Company to any Person,
then, the Company shall cause such Person, as a condition precedent to issuing
such capital stock, to become a party to this Agreement by executing an Adoption
Agreement in the form attached hereto as Exhibit A, agreeing to be bound by and
subject to the terms of this Agreement as a Stockholder and thereafter such
person shall be deemed a Stockholder for all purposes under this Agreement.

 

7.2 Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be an Investor and Stockholder, or Key Holder and Stockholder, or a
Stockholder, as applicable. The Company shall not permit the transfer of the
Shares subject to this Agreement on its books or issue a new certificate
representing any such Shares unless and until such transferee shall have
complied with the terms of this Subsection 7.2. Each certificate instrument, or
book entry representing the Shares subject to this Agreement if issued on or
after the date of this Agreement shall be notated by the Company with the legend
set forth in Subsection 7.12.

 

7.3 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 



9

 



 

7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

 

7.5 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

7.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.7 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their address as set forth on Schedule A or
Schedule B hereto, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Subsection
7.7. If notice is given to the Company, a copy shall also be sent to Fredrikson
& Byron, P.A., 200 South Sixth Street, Suite 4000, Minneapolis, MN 55402-1425,
Attn: Christopher J. Melsha, Esq.

 

7.8 Consent Required to Amend, Terminate or Waive. This Agreement may be amended
or terminated and the observance of any term hereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by a written instrument executed by (a) the Company and (b) the holders of
a majority of the shares of Common Stock issued or issuable upon conversion of
the shares of Series A Preferred Stock held by the Investors (voting as a single
class and on an as-converted basis). Notwithstanding the foregoing:

 

(a) this Agreement may not be amended or terminated and the observance of any
term of this Agreement may not be waived with respect to any Investor or the Key
Holder without the written consent of such Investor or the Key Holder unless
such amendment, termination or waiver applies to all of the Investors and the
Key Holder, as the case may be, in the same fashion;

 

10

 



 

(b) the consent of the Key Holder shall not be required for any amendment or
waiver if such amendment or waiver either (A) is not directly applicable to the
rights of the Key Holder hereunder; or (B) does not adversely affect the rights
of the Key Holder in a manner that is different than the effect on the rights of
the other parties hereto; provided, that such consent shall not be required if
the Key Holders do not then own Shares representing at least ten percent (10%)
of the outstanding capital stock of the Company on an fully-diluted basis;

 

(c) Schedules A hereto may be amended by the Company from time to time in
accordance with Subsection 1.3 of the Purchase Agreement to add information
regarding additional Purchasers (as defined in the Purchase Agreement) without
the consent of the other parties hereto; and

 

(d) any provision hereof may be waived by the waiving party on such party’s own
behalf, without the consent of any other party; and

 

A waiver, modification or amendment of this Agreement by a party shall only be
effective if (a) it is in writing and signed by applicable party(ies), as set
forth in this Section 7.8, (b) it specifically refers to this Agreement, and (c)
it specifically states that the party or parties, as the case may be, is
waiving, modifying or amending its rights hereunder. Any such amendment,
modification or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given. The Company shall give prompt
written notice of any amendment, termination, or waiver hereunder to any party
that did not consent in writing thereto. Any amendment, termination, or waiver
effected in accordance with this Subsection 7.8 shall be binding on each party
and all of such party’s successors and permitted assigns, whether or not any
such party, successor or assignee entered into or approved such amendment,
termination or waiver. For purposes of this Subsection 7.8, the requirement of a
written instrument may be satisfied in the form of an action by written consent
of the Stockholders circulated by the Company and executed by the Stockholder
parties specified, whether or not such action by written consent makes explicit
reference to the terms of this Agreement.

 

7.9 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

7.10 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

7.11 Entire Agreement. This Agreement (including the Exhibits hereto), and the
Restated Certificate and the other Transaction Agreements (as defined in the
Purchase Agreement) constitute the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.

 



11

 



 

7.12 Share Certificate Legend. Each certificate, instrument, or book entry
representing any Shares issued after the date hereof shall be notated by the
Company with a legend reading substantially as follows:

 

“The Shares REPRESENTED hereby are subject to a Voting Agreement, AS MAY BE
AMENDED FROM TIME TO TIME, (a copy of which may be obtained upon written request
from the Company), and by accepting any interest in such Shares the person
accepting such interest shall be deemed to agree to and shall become bound by
all the provisions of that Voting Agreement, including certain restrictions on
transfer and ownership set forth therein.”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates instruments, or book entry evidencing the Shares issued after the
date hereof to be notated with the legend required by this Subsection 7.12 of
this Agreement, and it shall supply, free of charge, a copy of this Agreement to
any holder of such Shares upon written request from such holder to the Company
at its principal office. The parties to this Agreement do hereby agree that the
failure to cause the certificates, instruments, or book entry evidencing the
Shares to be notated with the legend required by this Subsection 7.12 herein
and/or the failure of the Company to supply, free of charge, a copy of this
Agreement as provided hereunder shall not affect the validity or enforcement of
this Agreement.

 

7.13 Stock Splits, Stock Dividends, etc. In the event of any issuance of Shares
of the Company’s voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be notated with the legend set forth
in Subsection 7.12.

 

7.14 Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law. For the avoidance of doubt, voting of the Shares
pursuant to the Agreement need not make explicit reference to the terms of this
Agreement.

 

7.15 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

 

12

 



 

7.16 Dispute Resolution.

 

(a) The parties (i) hereby irrevocably and unconditionally submit to the
jurisdiction of the state courts of New York and to the jurisdiction of the
United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of New
York and to the jurisdiction of the United States District Court for the
Southern District of New York, and (iii) hereby waive, and agree not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.
The prevailing party shall be entitled to reasonable attorney’s fees, costs, and
necessary disbursements in addition to any other relief to which such party may
be entitled. Each of the parties to this Agreement consents to personal
jurisdiction for any equitable action sought in the United States District Court
for the Southern District of New York or any court of the State of New York
having subject matter jurisdiction.

 

(b) Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR
THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

 

7.17 Costs of Enforcement. If any party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party, including, without
limitation, all reasonable attorneys’ fees.

 

7.18 Aggregation of Stock. All Shares held or acquired by a Stockholder and/or
its Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 



[Signature Page Follows]

 

13

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 





  SPECIALTY RENAL PRODUCTS, INC.:         By: /s/ Daron Evans   Name: Daron
Evans   Title: Chief Executive Officer         Address: 380 Lackawanna Place    
South Orange, NJ 07079

 

Signature Page to Voting Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  KEY HOLDER:         NEPHROS, INC.         By: /s/ Daron Evans     Daron Evans
    Chief Executive Officer

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

 

 





 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  INVESTORS:         By:             Name:     Title:  



 

SIGNATURE PAGE TO VOTING AGREEMENT

 

 

 



 

SCHEDULE A

INVESTORS

 

 

 

 

SCHEDULE B

 

KEY HOLDER

 

Name of Key Holder



 

Nephros, Inc.





 



 

 



 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of _______, 2018 (the
“Agreement”), by and among the Company and certain of its Stockholders, as such
Agreement may be amended or amended and restated hereafter. Capitalized terms
used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement. By the execution of this
Adoption Agreement, the Holder agrees as follows.

 

1.1 Acknowledgement. Holder acknowledges that Holder is acquiring certain shares
of the capital stock of the Company (the “Stock”)[ or options, warrants, or
other rights to purchase such Stock (the “Options”)], for one of the following
reasons (Check the correct box):

 

  [  ] As a transferee of Shares from a party in such party’s capacity as an
“Investor” bound by the Agreement, and after such transfer, Holder shall be
considered an “Investor” and a “Stockholder” for all purposes of the Agreement.
        [  ] As a transferee of Shares from a party in such party’s capacity as
a “Key Holder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Key Holder” and a “Stockholder” for all purposes of the Agreement.
        [  ] As a new Investor in accordance with Subsection 7.1(a) of the
Agreement, in which case Holder will be an “Investor” and a “Stockholder” for
all purposes of the Agreement.         [  ] In accordance with Subsection 7.1(b)
of the Agreement, as a new party who is not a new Investor, in which case Holder
will be a “Stockholder” for all purposes of the Agreement.

 

1.2 Agreement. Holder hereby (a) agrees that the Stock [Options], and any other
shares of capital stock or securities required by the Agreement to be bound
thereby, shall be bound by and subject to the terms of the Agreement and (b)
adopts the Agreement with the same force and effect as if Holder were originally
a party thereto.

 

1.3 Notice. Any notice required or permitted by the Agreement shall be given to
Holder at the address or facsimile number listed below Holder’s signature
hereto.

 

  HOLDER:     ACCEPTED AND AGREED:           By:      SPECIALTY RENAL PRODUCTS,
INC. Name and Title of Signatory                 Address:     By:               
                Title:  

 

Facsimile Number:            

 

 

 

